COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §              No. 08-20-00062-CV
  ALFREDO CARRASCO,
                                                 §                 Appeal from the
                    Appellant,
                                                 §           County Court at Law No. 3
  v.
                                                 §            of El Paso County, Texas
  CITY OF EL PASO AND EL PASO
  WATER UTILITIES,                               §             (TC# 2016-DCV-3774)

                    Appellees.                   §

                                             §
                                           ORDER

       On the Court’s own motion, and pursuant to Tex.R.App.P. 39.1, the Court finds that oral

argument in the above styled and numbered cause would not materially aid in the disposition of

this cause, therefore, this case is scheduled to be submitted without oral argument on February

18, 2021.

       IT IS SO ORDERED this 3rd day of February, 2021.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox, J. and Ferguson, Judge
(Ferguson, Judge, sitting by assignment)